Citation Nr: 1202342	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 6, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to December 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, granted a TDIU and assigned an effective of January 6, 2006.  In March 2008 the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In January 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

As a final preliminary matter, the Board notes that in the November 2011 appellant's brief, the Veteran's representative raised the issue of service connection for lung cancer.  It does not appear that this claim for service connection has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Prior to January 6, 2006, service connection was in effect for splenectomy (rated as 30 percent disabling), Hodgkin's disease (rated as 30 percent disabling), premature menopause/infertility associated with Hodgkin's disease (rated as 20 percent disabling), abdominal adhesions associated with Hodgkin's disease (rated as 10 percent disabling), scars associated with Hodgkin's disease (rated as 10 percent disabling), and osteoporosis of the lumbar spine and femoral necks associated with Hodgkin's disease (rated as 0 percent disabling);the Veteran's combined disability rating was 70 percent.

3.  While, prior to January 6, 2006, the Veteran's service-connected disabilities met the percentage requirements for award of a schedular TDIU, the weight of the medical opinion and other evidence indicates that the Veteran's service-connected disabilities did not prevent her from obtaining or retaining substantially gainful employment 


CONCLUSION OF LAW

The criteria for a TDIU, prior to January 6, 2006, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in her possession pertinent to the claim, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  The January 2005 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

The Board recognizes that the Veteran has not been furnished VCAA-compliant notice with regard to general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  In this case, however, the Board notes that the lack of such notice is not shown to prejudice the Veteran, in part, given the notice that has been provided.  In this regard, the March 2009 SOC set forth the criteria for determining the effective date of an award of a TDIU.  Further, the Veteran has not shown any prejudice due to the lack of notice regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In fact, the Veteran has continued to submit relevant evidence to support her claim for a TDIU prior to January 6, 2006.

Moreover, the claims file reflects that the Veteran and her representative had actual knowledge of the information and evidence needed to support the claim.  In this regard, in her March 2009 substantive appeal, the Veteran explained that her problems started in July 2003 and that her service-connected disabilities, alone, prevented her from working since that time.  Additionally, in a November 2011 appellant's brief, the Veteran's representative argued that the award of a TDIU should be granted for the period prior to January 6, 2006.  He cited to relevant statutes and cases.  These correspondences demonstrate an awareness of what is necessary to support the claim for a TDIU prior to January 6, 2006; hence the Board finds that any omission in the notice provided is harmless because actual knowledge of what the evidence must show to support the claim is shown.  See, e.g., Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of January 2004 and September 2004 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for a TDIU prior to January 6, 2006 is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  

In this case, prior to January 6, 2006, service connection was in effect for splenectomy (rated as 30 percent disabling), Hodgkin's disease (rated as 30 percent disabling), premature menopause/infertility associated with Hodgkin's disease (rated as 20 percent disabling), abdominal adhesions associated with Hodgkin's disease (rated as 10 percent disabling), scars associated with Hodgkin's disease (rated as 10 percent disabling), and osteoporosis of the lumbar spine and femoral necks associated with Hodgkin's disease (rated as 0 percent disabling).  Her combined disability rating was 70 percent.  Additionally, the Veteran's service-connected Hodgkin's disease, premature menopause/infertility, abdominal adhesions, scars, and osteoporosis of the lumbar spine and femoral necks all result from a common etiology (i.e., her Hodgkin's disease) and together these disabilities have a combined rating of 60 percent.  

Thus, the Veteran met the objective, minimum percentage requirements (set forth in 38 C.F.R. § 4.16(a)), for award of a schedular TDIU for the period prior to January 6, 2006, as the Veteran had a disability rated 40 percent or more and her combined disability rating was 70 percent.  However, the remaining question is whether the Veteran's service-connected disabilities, in fact, rendered her unemployable during that period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the Board finds that a TDIU for the period prior to January 6, 2006, is not warranted.

On her August 2003 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that she has never been able to work full time, and that she became too disabled to work in 2001.  She reported that she completed one year of college and had not received any other education or training.  The Veteran noted that she last worked part-time as a painter.

In a December 2003 letter, the Veteran's chiropractor noted that the Veteran's primary complaints were back pain and bilateral leg pain and numbness.  He concluded that her back and leg pain greatly limited her ability to perform daily activities.

On VA examination in January 2004, the examiner noted that the Veteran worked part-time as a painter.  He stated that the Veteran only worked approximately 4 hours per day, 3 to 4 days per week due to fatigability.

On VA examination in September 2004, the examiner noted that the Veteran experienced chronic back and leg pain, gastroesophageal reflux disease, and osteoporosis.  He noted that there was no recurrence of Hodgkin's disease following treatment.  The examiner stated that the Veteran had difficulty working and supporting herself due to pain management problems.  

Pertinent VA treatment records reflect evaluation of and treatment for various service-connected and nonservice-connected disabilities, including gastroesophageal reflux disease, chronic back pain, chronic obstructive pulmonary disease, hypertension, abdominal adhesions, Hodgkin's disease, osteoporosis, and neuropathy of the right and left lower extremities.  The VA treatment records reveal that the Veteran was followed by the pain clinic for chronic pain management in regards to her back and legs.  However, none of these records address whether the Veteran was unemployable due to her service-connected disabilities, alone.

The Board finds that, collectively, the evidence of record does not  support a finding that the Veteran's service connected disabilities rendered her unemployable prior to January 6, 2006.  Rather, the weight of the competent medical and other evidence reflects that the Veteran's chronic pain, mainly associated with her back and legs, rendered her unable to work.  

In connection with her claim for a TDIU for the period prior to January 6, 2006, the Veteran has argued that she suffered from neuropathy of the right and left lower extremities for the past 10 years.  

While it is clear that the Veteran experienced severe difficulties with employment prior to January 6, 2006, the competent evidence of record-in particular, the December 2003 chiropractor letter and the September 2004 VA examination report-contribute the Veteran's employment difficulties primarily to her chronic back and leg pain.  The Veteran's leg pain was attributed to her bilateral lower extremity neuropathy.  While service connection for a back disability had been established prior to January 6, 2006; service connection for neuropathy of the right and left lower extremities was not in effect until January 6, 2006.  Moreover, despite the Veteran's assertions, there is no basis for the Board to consider the impairment resulting from the Veteran's neuropathy in assessing the appellant's employability during the period in question. 

The Boards out that, in June 2004, the RO denied service connection for neuropathy of the right and left lower extremities; although notified of the denial in a July 2004 letter, the Veteran did not initiate an appeal.  

The Veteran sought to reopen her previously denied claim for service connection in January 2006.  In a September 2006 rating decision, the RO granted service connection for neuropathy of the right and left lower extremities and assigned an effective of January 6, 2006-the date of the claim to reopen.  The Veteran did not file a timely appeal with that decision.  Hence, that rating decision, and all its components, is final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

In sum, while the record prior to January 6, 2006 demonstrated that the Veteran had difficulty maintaining employment, it does not demonstrate that the Veteran was incapable of working due to service-connected disabilities, alone.  Rather, as noted above, such evidence indicates that, during this period, the Veteran's employability was impacted, in part, by disability for which service connection had not yet been established, and that, when service connection was ultimately established, the effective date of the award would post date the period in question.  As noted above, in considering the unemployability question, consideration may not be given to the  impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 361.

Accordingly, the Board concludes that the weight of the medical opinion and other objective evidence supports a finding that the Veteran's service-connected disabilities did not render her unemployable for the period prior to January 6, 2006. Significantly, neither the Veteran nor her representative has presented any contrary evidence-i.e., evidence that supports a finding that, during the period in question, she was rendered unemployable solely due to service-connected disabilities.

Furthermore, to whatever extent the Veteran and her representative attempt to establish the Veteran's entitlement to a TDIU prior to January 6, 2006 on the basis of lay assertions, alone, the Board emphasizes that neither individual is shown to possess expertise in medical or vocational matters (see Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and such assertions are not supported objectively.  Thus, this evidence weights against the Veteran's claim.  

For all the foregoing reasons, the claim for a TDIU prior to January 6, 2006, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The claim for a TDIU prior to January 6, 2006, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


